Citation Nr: 0723593	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  05-23 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for degenerative joint 
disease of the lumbar spine.  

2. Entitlement to service connection for degenerative joint 
disease of the feet.  

3. Entitlement to service connection for allergic rhinitis.  

4. Entitlement to service connection for sleep apnea.  

5. Entitlement to service connection for a heart condition.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1988 to February 1995, including service in Southwest 
Asia from October 1990 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in April 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. Degenerative joint disease of the lumbar spine was not 
affirmatively shown to have had onset during service; 
degenerative joint disease of the lumbar spine was not 
manifested to a compensable degree within one year from the 
date of separation from service; degenerative joint disease 
of the lumbar spine, first diagnosed after service, is 
unrelated to an injury, disease, or event, including any 
exposure to chemical agents in Southwest Asia; and 
degenerative joint disease of the lumbar spine is not an 
undiagnosed illness.

2. Degenerative joint disease of the feet was not 
affirmatively shown to have had onset during service; 
degenerative joint disease of the feet was not manifested to 
a compensable degree within one year from the date of 
separation from service; degenerative joint disease of the 
feet, first diagnosed after service, is unrelated to an 
injury, disease, or event, including any exposure to chemical 
agents in Southwest Asia; and degenerative joint disease of 
the feet is not an undiagnosed illness.  

3. Allergic rhinitis was not affirmatively shown to have had 
onset during service; allergic rhinitis, first diagnosed 
after service, is unrelated to an injury, disease, or event, 
including any exposure to chemical agents in Southwest Asia; 
and allergic rhinitis is not an undiagnosed illness.



4. Sleep apnea was not affirmatively shown to have had onset 
during service; sleep apnea, first diagnosed after service, 
is unrelated to an injury, disease, or event, including any 
exposure to chemical agents in Southwest Asia; and sleep 
apnea is not an undiagnosed illness.

5. A heart condition, left atrium enlargement and dilation of 
the aortic root, was not affirmatively shown to have had 
onset during service; a heart condition, left atrium 
enlargement and dilation of the aortic root, was not 
manifested to a compensable degree within one year from the 
date of separation from service; a heart condition, left 
atrium enlargement and dilation of the aortic root, first 
diagnosed after service, is unrelated to an injury, disease, 
or event, including any exposure to chemical agents in 
Southwest Asia; and a heart condition, left atrium 
enlargement and dilation of the aortic root, is not an 
undiagnosed illness.


CONCLUSIONS OF LAW

1. Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by service; service connection for 
degenerative joint disease of the lumbar spine as a chronic 
disease may not be presumed to have been incurred during 
service; and the presumption of service connection for an 
undiagnosed illness does not apply.  38 U.S.C.A. §§ 1110, 
1112, 1117, 1118, 1131, 1137, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2006). 

2. Degenerative joint disease of the feet was not incurred in 
or aggravated by service; service connection for degenerative 
joint disease of the feet as a chronic disease may not be 
presumed to have been incurred during service; and the 
presumption of service connection for an undiagnosed illness 
does not apply.  38 U.S.C.A. §§ 1110, 1112, 1117, 1118, 1131, 
1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2006).



3. Allergic rhinitis was not incurred in or aggravated by 
service; and the presumption of service connection for an 
undiagnosed illness does not apply.  38 U.S.C.A. §§ 1110, 
1117, 1118, 1131, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.317 (2006). 

4. Sleep apnea was not incurred in or aggravated by service; 
and the presumption of service connection for an undiagnosed 
illness does not apply.  38 U.S.C.A. §§ 1110, 1117, 1118, 
1131, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.317 (2006).

5. A heart condition, left atrium enlargement and dilation of 
the aortic root, was not incurred in or aggravated by 
service; service connection for a heart condition, left 
atrium enlargement and dilation of the aortic root, as a 
chronic disease may not be presumed to have been incurred 
during service; and the presumption of service connection for 
an undiagnosed illness does not apply.  38 U.S.C.A. §§ 1110, 
1112, 1117, 1118, 1131, 1137, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September and November 2004 and in March 
2006.  The veteran was informed of the type of evidence 
needed to substantiate the claims of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; evidence of a relationship between the current 
disability and the injury or disease or event, causing an 
injury or disease, during service.  The veteran was informed 
that VA would obtain service records, VA records, and records 
of other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was also asked to 
submit evidence, which would include that in his possession, 
in support of his claims.  The notice included the degree of 
disability assignable and the general provision for the 
effective date of the claims, that is, the date of receipt of 
the claims. 

As for the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection). 



To the extent that notice of the degree of disability 
assignable and the provision for the effective date was 
provided after the initial adjudication, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  As the claims of service 
connection are denied, no disability rating or effective date 
can be awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the timing error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran has been afforded VA 
examinations and medical opinions have been obtained.  
As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Basis

The service medical records disclose that on entrance 
examination, no defect, infirmity, or disorder was noted.  In 
December 1988, after the veteran jumped from a truck, an X-
ray of the right foot and ankle revealed no evidence of 
pathology.  The remainder of the service medical records 
contain no complaint, finding, or history of degenerative 
joint disease of the lumbar spine or feet, allergic rhinitis, 
sleep apnea, or an abnormal heart condition.  The report of 
separation examination is not of record. 

After service, no pertinent complaint, finding, or history 
was noted on physical examination in June 1996 for the Army 
Reserves. 

In a letter, dated in December 2000, the Department of 
Defense notified the veteran that his unit may have had low-
level exposure to chemical agents due to the demolition of 
munitions at Khamisiyah, Iraq, in March 1991.  

VA records document degenerative joint disease of the lumbar 
spine and of the feet by X-ray in March 2004.  An enlarged 
left atrium and dilatation of the aortic by echocardiogram 
and rhinitis were documented in May 2004.  Sleep apnea was 
documented in June 2004. 

In a letter, dated in September 2004, a VA physician notified 
the veteran that the examinations for the Persian Gulf War 
Registry showed that he had sleep apnea, allergic rhinitis, 
an enlarged left atrium and dilation of the aortic root, and 
degenerative changes of the lumbar spine and of the feet.  
The veteran was told that he must file a claim in order to be 
considered for compensation for the identified conditions. 

On VA examination in January 2005, the veteran denied 
treatment for any heart condition during or since service.  
After a review of the veteran's file, the examiner expressed 
the opinion that the veteran's heart condition to include an 
enlarged left atrium was not secondary to any residuals of 
the Gulf War. 

On VA examination in November 2005, the veteran stated that 
he began to have low back and heel pain, frequent nasal 
congestion and a runny nose, and chest pain during service, 
but he did not complain of the problems during service.  The 
veteran also stated that he had trouble sleeping all of his 
life, and during his assignment to the Persian Gulf his 
snoring got worse. 

After a review of the veteran's file and VA records, the 
examiner expressed the opinion that none of the claimed 
health problems was secondary to exposure to any chemical 
agents in Khamisiyah, Iraq because there were no studies to 
confirm such a relationship. 



Principles Relating to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as degenerative 
joint disease, arthritis, or heart disease becomes manifest 
to a degree of 10 percent within one year from date of 
separation from service, the disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
September 30, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 38 U.S.C.A. §§ 1117, 1118; 38 
C.F.R. § 3.317.

The term "Persian Gulf veteran" means a veteran who served on 
active service in the Southwest Asia Theater of operations 
during the Persian Gulf War.  The Southwest Asia Theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317.

Analysis

The veteran's DD-214 shows that he served in Southwest Asia 
from October 1990 to April1991, during the period statutorily 
designated as the Persian Gulf War, and he is a "Persian Gulf 
veteran" within the meaning of the law.  38 U.S.C.A. 
§ 101(33).

On the basis of the service medical records, degenerative 
joint disease of the lumbar spine and of the feet, allergic 
rhinitis, sleep apnea, and an abnormal heart condition were 
not affirmatively shown to have had onset during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

And although the service medical records do not document 
degenerative joint disease of the lumbar spine or of the 
feet, allergic rhinitis, sleep apnea, or heart condition, the 
veteran has provided a history of low back and heel pain, 
frequent nasal congestion and a runny nose, snoring, and 
chest pain during service, and the Board finds the history 
credible and the veteran is competent to describe symptoms 
such as pain, a runny nose, and snoring.  But as the service 
medical records lack the documentation of the combination of 
manifestations sufficient to identify any of the claimed 
disabilities and sufficient observation to establish 
chronicity of any of the disabilities during service, and as 
chronicity in service is not adequately supported by the 
service medical records, then a showing of continuity of 
symptomatology after service is required to support the 
claims.

After service, degenerative joint disease of the lumbar spine 
and of the feet, rhinitis, sleep apnea, and a heart condition 
were documented in 2004, more than 9 years after service.  
The period without documented complaints from 1995 to 2004 is 
evidence against continuity of symptomatology.  38 C.F.R. § 
3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom. Maxson v Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(It was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints.).  

Although the veteran is competent to describe symptoms of 
pain, a runny nose, and snoring and as it does not 
necessarily follow that there is a relationship between the 
symptoms described by the veteran and the current claimed 
disabilities, medical evidence is required to demonstrate any 
such relationship.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  As for the medical evidence of such relationship, 
there is none.  And as there is no indication that the 
claimed disabilities may be associated with service by a 
showing of post-service treatment, neither a medical 
examination or medical opinion is required under the duty to 
assist to establish continuity of symptomatology.  38 C.F.R. 
§ 3.159(c)(4).  

As for service connection based on the initial documentation 
of the claimed disabilities after service under 38 C.F.R. 
§ 3.303(d), there is no medical evidence of an association or 
link between any of the claimed disabilities and an 
established injury or disease in service.

Also, the initial documentation of the claimed disabilities 
was well beyond the one-year presumptive period for 
manifestations of degenerative joint disease, that is, 
arthritis of the lumbar spine and of the feet, or a heart 
condition as a chronic disease under 38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309. 



Moreover, as degenerative joint disease of the lumbar spine 
and of the feet, allergic rhinitis, sleep apnea, and enlarged 
left atrium and dilation of the aortic root, are known 
clinical diagnoses, the presumption of service connection as 
an undiagnosed illness does not apply.  38 U.S.C.A. §§ 1117, 
1118; 38 C.F.R. § 3.317. 

As for evidence that the veteran's unit may have had low-
level exposure to chemical agents due to the demolition of 
munitions at Khamisiyah, Iraq, on VA examinations in January 
and November 2005, one examiner expressed the opinion that 
the veteran's heart condition to include an enlarged left 
atrium was not secondary to any residuals of the Gulf War.  
And the other examiner expressed the opinion that none of the 
veteran's claimed health problems was secondary to exposure 
to any chemical agents in Khamisiyah, Iraq because there were 
no studies to confirm such a relationship. 

As for the veteran's statements, relating his current claimed 
disabilities to service to include exposure to chemical 
agents, once the veteran goes beyond the description of 
symptoms to expressing an opinion that involves a question of 
a medical diagnosis or of medical causation, competent 
medical evidence is required to substantiate the claim.  The 
veteran as a layperson is not competent to offer an opinion 
on a medical diagnosis or on medical causation, and 
consequently his statements do not constitute favorable 
medical evidence to substantiate the claims.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its findings on questions involving a medical 
diagnosis or medical causation and as there is no favorable 
medical evidence to support the claims, the preponderance of 
the evidence is against the claims and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).






ORDER

Service connection for degenerative joint disease of the 
lumbar spine is denied.  

Service connection for degenerative joint disease of the feet 
is denied.  

Service connection for allergic rhinitis is denied.  

Service connection for sleep apnea is denied.  

Service connection for a heart condition, left atrium 
enlargement and dilation of the aortic root, is denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


